Mobley, Justice.
The notice of appeal and transcript of record in the present case were filed in this court on August 2, 1968. The enumeration of errors was filed on August 15, 1968, thirteen days after the case was docketed. The appellant, having failed to file the enumeration of errors within ten days after the docketing of the case in this court, as required by Rule 20 of this court, has failed to perfect his appeal within the meaning of Rule 14 of this court (221 Ga. 884), no providential cause having been shown for failure to comply with Rule 20. See Napier v. Napier, 222 Ga. 681 (151 SE2d 712); American Fidel. & Cas. Co. v. Weathers Brothers Transfer Co., 223 Ga. 313 (154 SE2d 592).

Appeal dismissed.


All the Justices concur.